

115 HR 5305 IH: FDLP Modernization Act of 2018
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5305IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Harper (for himself, Mr. Brady of Pennsylvania, Mr. Rodney Davis of Illinois, Mrs. Comstock, Mr. Walker, Mr. Loudermilk, Ms. Lofgren, and Mr. Raskin) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 44, United States Code, to ensure the availability of no-fee public access to
			 government information, to reform the Federal Depository Library Program,
			 to authorize the activities of the Superintendent of Documents, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the FDLP Modernization Act of 2018. 2.No-fee public access to government information; reform of Federal Depository Library Program (a)In generalChapter 17 of title 44, United States Code, is amended to read as follows:
				
					17No-Fee Public Access to Government Information
						
							Subchapter A—Superintendent of Documents
							1701. Findings; purpose; definitions.
							1702. Superintendent of Documents.
							1703. Employees and facilities of Superintendent.
							1704. Coordination and consultation with Library of Congress.
							1705. Coordination and consultation with other legislative branch officials.
							1706. Definitions.
							Subchapter B—National Collection of Information Dissemination Products
							1721. National collection of information dissemination products.
							1722. Responsibility of offices of Government to furnish products to Superintendent of Documents.
							1723. Requirements for agreements to produce or procure products.
							1724. Special requirements for electronic information dissemination products.
							1725. Cataloging and related services for information dissemination products.
							1726. Collection development plan.
							1727. Replacement and removal of products from national collection.
							Subchapter C—Online Repository
							1731. Establishment and operation of online repository for no-fee access to information
			 dissemination products.
							1732. Authentication of products.
							1733. Privacy of users.
							Subchapter D—Federal Depository Library Program
							1741. No-fee access to products through Federal Depository Libraries.
							1742. Requirements for Federal Depository Libraries.
							1743. Services available for depository libraries.
							1744. Selective Depository Libraries.
							1745. Regional Depository Libraries.
							1746. Preservation Depository Libraries.
							1747. Procedures for designation.
							Subchapter E—Sales Program
							1751. Sales program.
							1752. Determination of costs of products.
							1753. Inventory.
							Subchapter F—Other Programs and Authorities
							1761. By-law distribution program.
							1762. International Exchange Service Program.
							1763. Acceptance of gifts.
							1764. Authorities of Director of the Government Publishing Office.
							1765. Source of funds used to carry out programs and activities.
							1766. Congressional oversight.
						
						ASuperintendent of Documents
							1701.Findings; purpose; definitions
 (a)FindingsCongress finds the following: (1)The free flow of government information is fundamental to a democratic society, and members of the public have a right of access to government information.
 (2)The Federal Depository Library Program is an essential means by which members of the public access government information. These libraries partner with the Government Publishing Office and offices of the Federal Government to ensure that members of the public throughout the United States have effective, no-fee access to government information.
 (3)The majority of government information currently produced is in electronic format. As a result, 97 percent of new information available through the Federal Depository Library Program is in electronic format.
 (4)Government has a responsibility to disseminate and provide permanent public access to information in order to ensure that members of the public are fully aware of the activities of their government, to spur innovation and research, and to promote good government.
 (5)The sole focus of the Superintendent of Documents should be on implementing programs to ensure no-fee access to government information.
 (b)PurposeIt is the purpose of this chapter to promote the greatest possible public access to information dissemination products by authorizing the Superintendent of Documents to—
 (1)establish a national collection of information dissemination products and to provide no-fee, permanent public access to such collection through an online repository established and operated by the Director of the Government Publishing Office under subchapter C and through the Federal Depository Library Program under subchapter D;
 (2)carry out a cataloging and indexing program for the products in such national collection; (3)carry out a by-law distribution program and an international exchange service program under subchapter F; and
 (4)collaborate with offices of the Federal Government, Federal Depository Libraries, and library associations and consortia.
									1702.Superintendent of Documents
 (a)AppointmentThe Director of the Government Publishing Office shall appoint an individual to serve as the Superintendent of Documents, without regard to political affiliation and solely based on professional qualifications to perform the duties and responsibilities of the position, and who shall serve at the pleasure of the Director of the Government Publishing Office.
 (b)DutiesUnder the general direction of the Director of the Government Publishing Office, the Superintendent of Documents shall administer the programs of GPO which provide no-fee public access to Federal information dissemination products (IDPs) under this chapter.
 (c)QualificationsThe individual appointed as the Superintendent of Documents shall be an accomplished general manager and practitioner of library and information sciences, including the identification, acquisition, authentication, cataloging, dissemination, maintenance, and preservation of information dissemination products regardless of form or format.
 (d)CompensationThe Superintendent of Documents shall be compensated at an annual rate equal to level III of the Executive Schedule.
								1703.Employees and facilities of Superintendent
 (a)Appointment of employees; provision of facilitiesThe Director of the Government Publishing Office, upon the requisition of the Superintendent of Documents, shall appoint necessary assistants, furnish blanks, and do the printing and binding required by the Superintendent of Documents. The Director shall provide convenient office, storage, and distributing rooms for the use of the Superintendent of Documents.
 (b)Pay of employees for night, Sunday, holiday, and overtime workEmployees of the Superintendent of Documents may be paid for night, Sunday, holiday, and overtime work at rates not in excess of the rates of additional pay for this work allowed other employees of the Government Publishing Office under section 305 of this title.
 1704.Coordination and consultation with Library of CongressIn carrying out this chapter, the Superintendent of Documents shall coordinate and consult with the Librarian of Congress, especially with respect to the provisions of this title which affect the collections of the Library of Congress and the services the Library provides to Congress.
 1705.Coordination and consultation with other legislative branch officialsIn addition to the coordination and consultation required under section 1704, in carrying out this chapter, the Superintendent of Documents shall coordinate and consult with appropriate officials of the legislative branch, including the Clerk of the House of Representatives, the Secretary of the Senate, and the Librarian of Congress, with respect to the production and dissemination of information dissemination products of Congress for inclusion in the legislative information retrieval system established and operated under section 209 of the Legislative Branch Appropriations Act, 1996 (2 U.S.C. 180).
							1706.Definitions
								(a)Definition of printing
 (1)DefinitionIn this chapter, the term printing includes and applies to the all of the processes used to capture, process, and duplicate digital or tangible information, including—
 (A)any formatting, composition, di­gi­ti­za­tion, platemaking, presswork, and binding or other finishing, or the manufacturing of related material;
 (B)the equipment and software applications used in such processes; and (C)the end items in any tangible or digital form produced by such processes and equipment for use by an end user.
 (2)Review; updatesThe Director of the Government Publishing Office shall regularly review the definition under this subsection to ensure that it is consistent with international and commercial practice, and not less frequently than every 5 years, shall submit recommendations to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate for updates to the definition so that it reflects the most current technology.
 (b)Other definitionsIn this chapter, the following definitions apply: (1)The term dissemination means the government-initiated distribution of information to a nongovernment entity, including the public. Such term does not include any distribution which is limited to Federal Government employees, intra- or inter-office use or sharing of Federal information, and responses to requests for agency records under the Freedom of lnformation Act (section 552 of title 5) or the Privacy Act (section 552a of title 5).
 (2)The term document means an information dissemination product. (3)The term electronic information dissemination product means an information dissemination product which is created for or transmitted through an electronic communications system or network of the office in which the product originated.
 (4)The term Federal information means information created, collected, processed, maintained, disseminated, disclosed, or disposed of by or for the Federal Government, in any medium or form.
 (5)The term Federal information system means an information system used or operated by an office of the Federal Government or by a contractor of such an office or by another organization on behalf of such an office.
 (6)The term fugitive document means an information dissemination product which is not cataloged or otherwise identifiable or retrievable by an end user through the online repository under section 1721 of this title.
 (7)The term Government publication means information that is published as an individual document at Government expense, or as required by law, in any medium or form.
 (8)The term graphic communication means electronic and traditional printing, publishing, packaging, digital imaging, computer graphics, website development, digital photography, printable electronics, and related activities.
 (9)The term information means any communication or representation of knowledge such as facts, data, or opinions in any medium or form, including textual, numerical, graphic, cartographic, narrative, electronic, or audiovisual forms.
 (10)The term information dissemination product or IDP means any recorded information, regardless of physical form or characteristics, disseminated by an office of the Federal Government, or contractor thereof, to the public, and including any recorded information incorporated by reference into the Code of Federal Regulations. Notwithstanding the provisions of section 106 of title 17, it is not an infringement of any copyright that may subsist in works within an IDP to reproduce, prepare derivative works of, display, perform, distribute, or utilize (including through text or data mining) IDPs under this title.
 (11)The term inter-office agreement means a written agreement entered into between two or more offices of the Federal Government that specifies the goods to be furnished or tasks to be accomplished by one office (the servicing office) in support of the other(s) (the requesting office), including assisted acquisitions as described in the Memorandum of the Office of Management and Budget entitled Improving the Management and Use of lnteragency Acquisitions and other cases described in part 17 of the Federal Acquisition Regulations.
 (12)The term national collection means (subject to subchapter B) the collection of information dissemination products produced by the Federal Government, and (as described in subchapter B) is a distributed collection accessible from the online repository under subchapter C, the Federal Depository Libraries under subchapter D, and through agreements with other entities as provided by this chapter.
 (13)The term personally identifiable information means information that can be used to distinguish or trace an individual's identity, either alone or when combined with other information that is linked or linkable to a specific individual.
 (14)The term public information means any information, regardless of form or format, that an office of the Federal Government discloses, disseminates, or makes available to the public.
 (15)The term publication means informational matter which is published as an individual document at Federal Government expense, or as required by law.
 (16)The term State means, except where otherwise provided, each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
 (17)The term trustworthy information system means an information system that is believed to be capable of operating within defined levels of risk despite the environmental disruptions, human errors, structural failures, and purposeful attacks that are expected to occur in its environment of operation.
									BNational Collection of Information Dissemination Products
							1721.National collection of information dissemination products
 (a)Establishment of collectionIn order to provide permanent public access to information dissemination products that may be of public interest or educational value, in accordance with this subchapter, the Superintendent of Documents shall establish a comprehensive, national collection of information dissemination products which are determined to be appropriate for inclusion in the collection, and shall include all information dissemination products which have been incorporated by reference into the Code of Federal Regulations.
 (b)Public access to collectionExcept as provided in subsection (c), the Superintendent shall provide permanent public access to all of the information dissemination products which are included in the national collection through each of the following means:
 (1)The online repository established and operated by the Director of the Government Publishing Office under subchapter C.
 (2)The Federal Depository Library Program under subchapter D. (3)Methods established for access to products in incompatible formats, as determined under section 1722(b)(2).
 (4)Cataloging, indexing, identification, location, availability, and format designation services under section 1725.
									(c)No public access for certain products
 (1)Products describedThe Superintendent shall not provide public access to an information dissemination product which is included in the national collection under this subchapter if any of the following apply:
 (A)The product is a cooperative publication which must necessarily be sold in order to be self-sustaining, unless the applicable official enters into an agreement with the Superintendent to make the product accessible to the public.
 (B)The product contains information the disclosure of which would constitute a clearly unwarranted invasion of personal privacy.
 (C)Prohibiting public access to the product is necessary to comply with relevant law. (2)Special rule for certain productsParagraph (1) does not apply with respect to—
 (A)an information dissemination product which an office disseminates in electronic form to the public at no cost; or
 (B)an information dissemination product consisting of a standard which has been incorporated by reference into the Code of Federal Regulations.
 (3)Notification by applicable officialsEach applicable official shall notify the Superintendent of each instance in which an information dissemination product is subject to paragraph (1).
 (d)Historical collectionIn maintaining the national collection under this subchapter, the Superintendent shall oversee the maintenance of information dissemination products which were created and distributed prior to the effective date of the FDLP Modernization Act of 2018.
 (e)Applicable official definedIn this subchapter, the term applicable official with respect to an information dissemination product is as follows: (1)In the case of an IDP originating in an office of the executive branch, the head of the office in which the IDP originated.
 (2)In the case of an IDP originating in an office of the legislative branch, the head of the office in which the IDP originated, except that—
 (A)if the IDP originated in an office of the House of Representatives, the term applicable official is the Clerk of the House of Representatives; and (B)if the IDP originated in the Senate, the term applicable official is the Secretary of the Senate.
 (3)In the case of an IDP originating in the judicial branch, the Director of the Administrative Office of the United States Courts or the Clerk of the United States Supreme Court (as the case may be).
									1722.Responsibility of offices of Government to furnish products to Superintendent of Documents
								(a)Requirement To furnish products
 (1)In generalIf an office of the Federal Government produces or procures an information dissemination product, regardless of form or format, the applicable official shall furnish the product to the Superintendent of Documents for inclusion in the national collection established and maintained under this subchapter at the applicable price described in paragraph (2), not later than the date on which the product is made available to the public.
 (2)Applicable price describedIn paragraph (1), the applicable price with respect to an information dissemination product is— (A)in the case of a product in electronic form which the office involved disseminates to the public at no cost, $0; or
 (B)in the case of any other product, such price as may be appropriate, but not to exceed the actual cost to the office involved of producing an additional copy of the product.
										(b)Form and format
 (1)In generalIn furnishing an information dissemination product to the Superintendent of Documents under this subchapter, the applicable official shall deposit with and notify the Superintendent of digital or tangible (as applicable) versions of such IDP, regardless of the form or format of the product, in such manner as will enable the Superintendent to perform cataloging, indexing, identification, location, availability, and format designation services with respect to the IDP under section 1725 and authentication with respect to the IDP under section 1722.
									(2)Special rule for incompatible formats
 (A)Providing location and accessIf the form or format of an IDP is not compatible with the electronic systems of the Government Publishing Office, and it is not practicable to make the form or format of the IDP compatible with such systems, the applicable official shall meet the requirements of this section by providing the Superintendent with information on where the content of the IDP is held and how the Superintendent may access the content, and by providing access to and preserving the content of the IDP.
 (B)Cataloging, public access, and preservationThe Superintendent, in consultation with the applicable official, shall determine the best method to catalog, provide public access to (including through the Federal Depository Library Program under subchapter D), and preserve an IDP which is subject to subparagraph (A).
										(c)Notifications regarding changes in production or procurement of products
 (1)In generalThe applicable official shall immediately notify the Superintendent of the intent of an office to produce or procure, substantially modify, or terminate the production of an information dissemination product, regardless of form or format, in order to enable the Superintendent to continue to provide public access to the product under this chapter, including access through the Federal Depository Library Program under subchapter D at the applicable price described in subsection (a)(2). Nothing in this paragraph shall be construed to affect the application of section 3506 of this title to any office or applicable official.
 (2)Public noticeThe Superintendent of Documents shall publish in the Federal Register, and provide timely notice to the public and the Federal Depository Libraries under subchapter D, of notifications received under paragraph (1). In the case of notifications that an office intends to terminate the production of an information dissemination product, eliminate the production or availability in tangible form of an information dissemination product, or otherwise limit the provision of public access to an information dissemination product to only electronic means, the Superintendent of Documents shall provide such notice not later than 10 days after receiving the notification.
 (3)Restrictions on authority to eliminate printed copies of productsAn office may not terminate the production of an information dissemination product, eliminate the production or availability in tangible form of an information dissemination product, or otherwise limit the provision of public access to such product to only electronic means, until the expiration of the 70-day period which begins on the date the head of the office notifies the Superintendent of Documents of the intent to terminate such production, eliminate such production or availability in tangible form, or limit such access to electronic means (as the case may be).
 (d)Failure To furnish productIf an applicable official fails to furnish an IDP to the Superintendent of Documents under this section—
 (1)the Superintendent is authorized to obtain the IDP; and (2)the office of the applicable official shall reimburse the Superintendent for the costs incurred in obtaining and disseminating the IDP.
									(e)Additional methods of obtaining products
 (1)In generalIn addition to the procedures in this section, the Superintendent of Documents may use any other means not prohibited by law to obtain an information dissemination product for inclusion in the national collection under this subchapter.
 (2)Collection of products in collection of Federal Depository LibrariesThe Superintendent may enter into arrangements with a Federal Depository Library under subchapter D to obtain from such Library any IDPs in the Library’s own collection of documents and materials and the metadata associated with any such IDPs.
									(f)Role of Director of the Government Publishing Office
 (1)Supervision and oversightThe Superintendent of Documents shall carry out this section under the supervision of the Director of the Government Publishing Office, who shall be responsible for ensuring the compliance of offices of the Federal Government with this section.
 (2)Availability of GPO productsThe Director of the Government Publishing Office shall provide the Superintendent with adequate metadata and copies, in digital and tangible form (if available) of all information dissemination products produced or procured by the Government Publishing Office.
									(g)Steps To ensure compliance by applicable officials
 (1)RegulationsEach applicable official shall establish guidelines and procedures to ensure that the appropriate personnel of the applicable official’s office meet the requirements of this section. To the extent that the applicable official has the authority under law to promulgate regulations, the official shall establish such guidelines and procedures by regulation.
 (2)Reports to Director of the Government Publishing OfficeNot later than 180 days after the date of the enactment of the FDLP Modernization Act of 2018 and every 3 years thereafter, each applicable official shall submit a report to the Director of the Government Publishing Office setting forth a plan to ensure the official’s compliance with the requirements of this section, including steps to sanction employees of the official’s office for failure to comply with such requirements.
									(h)Effective date; transition rule for electronic products furnished to Depository Libraries
 (1)In generalThis section shall apply with respect to any information dissemination product produced or procured on or after the effective date of the FDLP Modernization Act of 2018.
									(2)Furnishing electronic products to Federal Depository Libraries during transition
 (A)Inventory of productsNot later than 2 years after the date of the enactment of the FDLP Modernization Act of 2018, the applicable official of each office shall provide the Superintendent of Documents with an inventory of, and access to, all electronic information dissemination products (as defined in section 1724) which originated in the office prior to the effective date of such Act.
 (B)Furnishing of products to LibrariesIf, in the same manner applicable to information dissemination products under section 1721, the Superintendent determines that a product in the inventory provided under subparagraph (A) would be appropriate for inclusion in the national collection under this subchapter (if the product were procured or produced after the effective date of the FDLP Modernization Act of 2018), the applicable official shall furnish the product to the Superintendent for distribution to Federal Depository Libraries under subchapter D, as determined by the Superintendent.
 (C)CostsThe cost of furnishing an IDP to a Federal Depository Library under this paragraph shall be paid by the Superintendent of Documents.
										1723.Requirements for agreements to produce or procure products
 (a)Notification to Superintendent of DocumentsAn office of the Federal Government may not enter into a contract for the procurement of production of an information dissemination product by any entity other than the Director of the Government Publishing Office, regardless of form or format, unless each of the following requirements is met:
 (1)Prior to entering into the contract, the applicable official notifies the Superintendent of Documents.
 (2)The contract includes a requirement that the office shall ensure that the product will be furnished to the Superintendent in accordance with the requirements of this chapter, including any requirement regarding the number, type, and format of copies of the product.
 (3)The contract includes a requirement that the office shall meet such conditions as the Superintendent may require to ensure no-fee public access to the product in accordance with this chapter.
 (b)Prior certification of notice to SuperintendentNo production or procurement of an IDP may take place under a contract described in subsection (a) until the applicable official verifies that notice of the contract was provided to the Superintendent of Documents.
 (c)Role of Director of the Government Publishing OfficeThe Superintendent of Documents shall carry out this section under the supervision of the Director of the Government Publishing Office, who shall be responsible for ensuring the compliance of offices of the Federal Government with this section.
								1724.Special requirements for electronic information dissemination products
 (a)Types of material required To be furnished to Superintendent of DocumentsFor purposes of section 1722, upon request of the Superintendent of Documents, the applicable official shall promptly provide the Superintendent with copies of, or access to, electronic files and metadata or other digital descriptive material associated with an electronic information dissemination product (including any relevant material necessary for the Superintendent to comply with section 1725) which will enable the Superintendent to provide permanent public access to the IDP through the online repository under subchapter C and through the Federal Depository Library Program under subchapter D.
								(b)Special rules for products made available on websites of originating offices
 (1)Sharing of metadata with Director of the Government Publishing OfficeIf an office of the Government makes an electronic information dissemination product of the office available to the public through the office’s website, the head of the office shall ensure that the Director of the Government Publishing Office (acting through the Superintendent of Documents) has the appropriate metadata associated with the product to enable the Director of the Government Publishing Office to provide a link to the product through the online repository under subchapter C.
 (2)Treatment of online fee-for-service programsIf an office of the Government makes IDPs available to the public online under a fee-for-service program, the office shall ensure that the Superintendent of Documents has access to such services, at a cost no greater than the applicable price described in section 1722(a)(2), so that the Superintendent may make such services available to Federal Depository Libraries under subchapter D.
 (c)Online public access during transition to online repositoryIf, at any time after the effective date of the FDLP Modernization Act of 2018, the online repository under subchapter C is not in operation, each office in which an electronic information dissemination product originates shall provide permanent public access to the IDP through an electronic communications system or network.
								1725.Cataloging and related services for information dissemination products
								(a)Cataloging, indexing, identification, location, availability, and format designation services
 (1)Services describedThe Superintendent of Documents shall— (A)perform cataloging, indexing, identification, location, availability, and format designation services with respect to the information dissemination products included in the national collection under this subchapter;
 (B)perform cataloging, indexing, identification, location, availability, and format designation services with respect to any information dissemination products which are included in the historical collection under section 1721(d); and
 (C)make the resulting cataloging, indexing, identification, location, availability, and format designation information available for no-fee public access under the program described in subsection (b), and as part of the national collection under this subchapter.
 (2)Ensuring incorporation of current methodologies and practicesThe Superintendent shall periodically review and revise the methods by which the Superintendent performs the services required under paragraph (1) to ensure that such methods incorporate contemporary library and information management methodologies and practices.
									(b)Catalog of Government Products
 (1)Establishment of CatalogThe Superintendent of Documents shall establish and maintain a Catalog of Government Products consisting of a comprehensive set of metadata, including the digital object identifier, associated with information dissemination products, including existing products which are not yet catalogued, and may make the records of such Catalog available in other bibliographic utilities that support widely available record sharing.
 (2)National Bibliographic Records InventoryThe Superintendent shall carry out a program to bring fugitive documents under bibliographic control and to make records associated with such documents available through the Catalog established and maintained under paragraph (1) and other appropriate bibliographic utilities.
									(c)Digitization
 (1)In generalThe Superintendent of Documents is authorized to digitize, to the greatest extent practicable, all information dissemination products created at any time, and to include such products in digitized form in the national collection under this subchapter.
 (2)AuthenticationTo the greatest extent practicable, the Superintendent shall identify the chain of custody or other provenance of IDPs in the national collection under this subchapter which are in digitized form, and shall verify that such IDPs are complete and unaltered.
									(d)Authorizing activities To be carried out by other entities
 (1)AuthorizationThe Superintendent of Documents may enter into an agreement with another entity (including a Federal Depository Library under subchapter D) to carry out any of the activities authorized under this section, in accordance with regulations promulgated under this subchapter.
 (2)Treatment of work product as work of United States Government for purposes of copyrightFor purposes of section 105 of title 17, any work product produced under an agreement entered into under paragraph (1) shall be considered a work of the United States Government.
 (e)Coordination with other legislative branch officialsIn carrying out this section, the Superintendent shall coordinate and consult with appropriate officials of the legislative branch, including the Clerk of the House of Representatives, the Secretary of the Senate, and the Librarian of Congress, with respect to the dissemination of information dissemination products under this subchapter for inclusion in the legislative information retrieval system established and operated under section 209 of the Legislative Branch Appropriations Act, 1996 (2 U.S.C. 180).
								1726.Collection development plan
 (a)PlanThe Superintendent of Documents shall establish a collection development plan for the national collection of information dissemination products under this subchapter, taking into consideration the requirements of the online repository under subchapter C and the needs of the Federal Depository Library Program under subchapter D.
 (b)RegulationsThe collection development plan under this section shall be carried out in accordance with regulations promulgated under this subchapter.
								1727.Replacement and removal of products from national collection
 (a)Limitation on replacement and removalAn information dissemination product may not be replaced or removed from the national collection under this subchapter except as provided under the policies described in subsection (b).
								(b)Policies
 (1)In generalThe Superintendent of Documents shall carry out each of the following policies with respect to the information dissemination products, regardless of form or format, which are included in the national collection under this subchapter:
 (A)A policy for the replacement of an IDP in case of error. (B)A policy for the removal of an IDP when required to comply with relevant law.
 (2)RequirementsThe policies described in paragraph (1) shall provide for— (A)notification of the replacement or removal to the public and the Federal Depository Libraries; and
 (B)compliance with relevant law, including the need for the preservation of materials for archival purposes with the National Archives and Records Administration.
 (c)RegulationsEach of the policies under this section shall be carried out in accordance with regulations promulgated under this subchapter.
								COnline Repository
							1731.Establishment and operation of online repository for no-fee access to information dissemination
			 products
 (a)Online repositoryThe Director of the Government Publishing Office shall establish and operate a trustworthy information system and online repository through which members of the public may obtain, at no charge, information dissemination products which are included in the national collection established and maintained under subchapter B.
 (b)Open and bulk formatsTo the greatest extent practicable, the online repository shall provide users with access to IDPs in open, machine-readable, and nonproprietary formats, and be available for bulk download with the relevant metadata incorporated.
 (c)Preservation of productsThe Director of the Government Publishing Office shall ensure the preservation for permanent public access of information dissemination products included in the online repository, including through a program providing for the permanent retention of digital materials.
								1732.Authentication of products
 (a)Requiring authenticationTo the greatest extent practicable, the Director of the Government Publishing Office shall ensure that each information dissemination product made available on the online repository under this subchapter is authenticated, identify the product’s chain of custody or other provenance, and verify that the product is complete and unaltered.
 (b)Identification of non-Authenticated productsThe Director of the Government Publishing Office shall ensure that if any IDP in the online repository is not authenticated, the lack of authentication shall be noted within the IDP.
								1733.Privacy of users
 (a)Protecting user privacyNot later than 180 days after the date of the enactment of the FDLP Modernization Act of 2018, the Superintendent of Documents shall implement measures to protect the privacy of individuals using the online repository under this subchapter, and shall ensure that such measures provide users with at least the same level of privacy as provided under section 552a of title 5 (commonly known as the Privacy Act of 1974) and section 208 of the E–Government Act of 2002 (Public Law 107–347; set out as a note under section 3501 of this title).
 (b)RegulationsThis section shall be carried out in accordance with regulations promulgated under this subchapter. DFederal Depository Library Program 1741.No-fee access to products through Federal Depository Libraries (a)Federal Depository Library ProgramThe Director of the Government Publishing Office, acting through the Superintendent of Documents, shall operate a program under which, in accordance with this subchapter—
 (1)the Superintendent of Documents shall designate libraries as Federal Depository Libraries, including Selective Depository Libraries, Regional Depository Libraries, and Preservation Depository Libraries;
 (2)the Superintendent shall furnish, at no cost, to each library designated as a Federal Depository Library under this subchapter access to the national collection of information dissemination products under subchapter B, including—
 (A)complete access to cataloging, indexing, identification, location, availability, and format designation services under section 1725;
 (B)complete access to the online repository under subchapter C; and (C)such information dissemination products as are provided for in this subchapter; and
 (3)each such Federal Depository Library shall provide no-fee access to the collection to members of the public.
									(b)Special rule for copies of Congressional documents
									(1)Reports or other documents of Congress
 (A)In generalNotwithstanding section 701 of this title, the Director of the Government Publishing Office shall print and provide such number of copies of each report or other document of Congress as the Superintendent of Documents may establish for purposes of furnishing such reports and documents for the Federal Depository Library Program under this subchapter.
 (B)Format; bindingThe Director shall provide the Superintendent of Documents with the copies required under this paragraph in unbound form as soon as practicable after printing is completed, except that any report or other document of sufficient size on any one subject (as established by the Superintendent) shall be bound separately and receive the title suggested by the subject of the volume. The Director shall provide that the bound sets of such reports or other documents are arranged in volumes and bound in a practical and economical manner as established by the Superintendent.
 (2)Congressional RecordNotwithstanding section 906 of this title, the Director of the Government Publishing Office shall print and provide such number of copies of the Congressional Record as the Superintendent of Documents may establish for purposes of furnishing the Congressional Record for the Federal Depository Library Program under this subchapter.
									1742.Requirements for Federal Depository Libraries
 (a)Minimum requirements describedEach library designated as a Federal Depository Library under this subchapter shall meet the following requirements:
 (1)The library shall provide members of the public with no-fee access to all of the information dissemination products furnished to the library by the Superintendent of Documents under this chapter—
 (A)in electronic format by providing internet access to the online repository under subchapter C and to cataloging, indexing, identification, location, availability, and format designation services under section 1725; and
 (B)in any tangible format held under this subchapter. (2)The library shall ensure that a member of the library’s staff who is knowledgeable about the services described in paragraph (1) is reasonably available to assist patrons with the provision of such services.
 (3)The library shall meet such other additional requirements as the Superintendent may establish by regulations promulgated under this subchapter.
 (b)Maintenance and removal of deposited IDPsIn addition to the requirements described in subsection (a), each library designated as a Federal Depository Library under this subchapter shall maintain the information dissemination products furnished to the library by the Superintendent under this chapter (regardless of form or format) in accordance with such policies as the Superintendent may establish, and may remove any such products only in accordance with such policies as the Superintendent may establish (consistent with the requirements of section 1744 in the case of Selective Depository Libraries and the requirements of section 1745 in the case of Regional Depository Libraries).
 (c)Management of IDPs in tangible formAny information dissemination product which is deposited with a Federal Depository Library under this subchapter in tangible form remains the property of the United States Government unless the IDP is donated to the Library under section 1743(b).
 (d)RegulationsThe Superintendent shall establish the requirements of this section in accordance with regulations promulgated under this subchapter. Such regulations shall encourage participation by a broad and diverse group of libraries, and may not establish a limit on the number of libraries which may be designated under this section.
								1743.Services available for depository libraries
								(a)Optional digital deposit
 (1)In generalAt the option of the Library, a Federal Depository Library may receive directly from the Superintendent of Documents deposits in electronic format of information dissemination products included in the national collection, unless impracticable, in accordance with regulations promulgated under this subchapter.
 (2)Protecting privacy of usersIf the Library permits individuals to seek access to IDPs which are hosted on its own server in accordance with this subsection, the Library shall comply to the extent practicable with the same measures implemented by the Superintendent of Documents to protect the privacy of individuals who seek access to IDPs through the use of online repository under subchapter C.
 (b)Donation of IDPsIf an information dissemination product deposited with a Federal Depository Library is no longer needed for purposes of this subchapter, the Superintendent may donate the product to the Library, in accordance with regulations promulgated under this subchapter.
								(c)Availability of training program for use of Libraries
 (1)Development of programThe Superintendent shall develop a training and continuing education program which may be used by Federal Depository Libraries to promote the ability of the Libraries to understand the operation of the program under this subchapter and the content of the materials furnished to the Libraries under the program.
 (2)Optional use of programThe use by any Federal Depository Library of the program developed under paragraph (1) shall be optional for the Library.
 (3)Availability to publicNothing in this subsection may be construed to prohibit the Superintendent from making the program developed under paragraph (1) or any materials developed as part of such program available to the public, as the Superintendent considers appropriate.
									1744.Selective Depository Libraries
 (a)Selective Depository Libraries describedA library which is designated as a Federal Depository Library may, at its request, be designated as a Selective Depository Library if the Library meets the following requirements:
 (1)The Library provides access to selected information dissemination products in tangible form as provided by the Superintendent of Documents, under regulations promulgated under this subchapter.
 (2)The Library agrees to maintain its collection of such IDPs in tangible form for a minimum of 5 years after receipt, unless the Superintendent authorizes earlier withdrawal.
 (3)The Library collaborates with a Regional Depository Library (as designated under section 1745) on the maintenance of a regional collection of such IDPs in tangible form.
 (4)A Member of Congress makes a recommendation to the Superintendent that the Library should be designated as a Selective Depository Library.
 (b)Regulations; limitation on numberThe Superintendent shall carry out this section in accordance with regulations promulgated under this subchapter. Such regulations shall provide for an adequate number and distribution of Selective Depository Libraries in order to meet the information needs of the public, and shall not prevent the designation of at least one Selective Depository Library in each congressional district.
								1745.Regional Depository Libraries
 (a)Regional Depository Libraries describedA library which is designated as a Federal Depository Library may, at its request, be designated as a Regional Depository Library if the Library meets the following requirements:
 (1)The Library agrees to receive its information dissemination products from the Superintendent of Documents for purposes of this subchapter in tangible form, except that the Library may decline to receive an IDP in tangible form if the authenticated IDP is available through the online repository under subchapter C.
 (2)The Library provides access to all IDPs under this subchapter regardless of form or format. (3)The Library coordinates and collaborates with Selective Depository Libraries to maintain access to the collection of IDPs available within the region, including IDPs deposited prior to the library’s designation as a Federal Depository Library under this subchapter, and may do so by housing some of its collection at one or more Selective Depository Libraries pursuant to an agreement with such Selective Depository Library.
 (4)The Library agrees to provide services under this subchapter to Selective Depository Libraries under agreements facilitated by the Superintendent of Documents, in accordance with regulations promulgated under this subchapter.
 (5)A Senator makes a recommendation to the Superintendent that the Library should be designated as a Regional Depository Library.
 (b)Withdrawal of collection of tangible IDPsA Regional Depository Library may withdraw from its collection an IDP which is in tangible form if— (1)the authenticated IDP is available through the online repository under subchapter C; and
 (2)the Superintendent has identified for preservation an appropriate number of copies of the IDP in tangible form in a sufficient number of Federal Depository Libraries.
 (c)Relocation of collection of tangible IDPsIf a collection of information dissemination products in tangible form is relocated from a Regional Depository Library to another Federal Depository Library under this subchapter (including relocation resulting from the selective discarding of such products and the acceptance of such discarded products by another Federal Depository Library), the Director of the Government Publishing Office may pay the costs of the relocation, including related cataloging and transportation costs.
								(d)Regulations; contents
 (1)In generalThe Superintendent shall carry out this section in accordance with regulations promulgated under this subchapter. Such regulations shall—
 (A)in establishing criteria for agreements between Regional Depository Libraries and Selective Depository Libraries (as described in paragraph (4) of subsection (a)), give preference to any consortia and similar collaborative efforts in effect between such Libraries, without regard to geographic restrictions;
 (B)limit the number of Regional Depository Libraries located in any State to two; and (C)unless impracticable, provide for the designation of at least 2 Regional Depository Libraries in each census region.
 (2)ConsultationIn establishing regulations under paragraph (1), the Superintendent shall consult with Selective Depository Libraries and Regional Depository Libraries.
									1746.Preservation Depository Libraries
 (a)Preservation Depository Libraries describedA library which is designated as a Federal Depository Library may, at its request, be designated as a Preservation Depository Library if the Library enters into an agreement with the Superintendent of Documents to assist the Superintendent with the preservation of information dissemination products in the national collection under subchapter B.
 (b)Location of productsUnder an agreement under this section, a Preservation Depository Library may preserve IDPs (regardless of form or format) by housing them at its own location or by coordinating and managing all or part of collections of IDPs which are housed at other Federal Depository Libraries.
 (c)Preservation agreements with other entitiesIn addition to designating Preservation Depository Libraries under this section, the Superintendent may enter in agreements with other entities to assist the Superintendent with the preservation of information dissemination products in the national collection under subchapter B.
 (d)RegulationsThe Superintendent shall carry out this section in accordance with regulations promulgated under this subchapter. Under such regulations, the Superintendent shall seek to designate Preservation Depository Libraries in a manner which promotes geographic diversity.
								1747.Procedures for designation
 (a)In generalThe Superintendent of Documents may designate a library as a Federal Depository Library under this subchapter if the Library provides the Superintendent (at such time and in such form as the Superintendent may require) such information and assurances as the Superintendent may require to determine that the library will meet the applicable requirements of this subchapter, in accordance with regulations promulgated under this subchapter.
								(b)Termination of designation
 (1)TerminationThe designation of a library as a Federal Depository Library, Selective Depository Library, Regional Depository Library, or Preservation Depository Library under this subchapter may be terminated by the Superintendent only—
 (A)if the Superintendent determines that the library does not meet the applicable requirements for designation under this subchapter; or
 (B)at the request of the library. (2)Criteria for determinationThe determination by the Superintendent under subparagraph (A) of paragraph (1) shall be made in accordance with regulations promulgated under this subchapter which shall provide for a reasonable opportunity for remediation.
									ESales Program
							1751.Sales program
								(a)Authorization of sales program
 (1)In generalThe Director of the Government Publishing Office may operate a program for the sale of information dissemination products to the public.
 (2)Format of products offeredThe Director may offer products for sale under the program in any form or format (including tangible and electronic), except that if the Director makes alterations to the product by reformatting or otherwise manipulating the original form or format of the content of the product to prepare it for sale, the Director must disclose such alterations on the product.
 (3)Exclusion of confidential materialsThe Director may not offer any product for sale under the program if the product is confidential in nature.
									(b)Acquisition of products
 (1)Authorization of additional production or procurementThe Director of the Government Publishing Office may produce or procure additional copies of IDPs for the use of the sales program, so long as such production or procurement does not interfere with the prompt execution of IDP production or procurement for the Government.
 (2)Reprinting of documentsIn the case of an IDP which consists of a document, the Director may from time to time reprint additional copies of the document for sale under the program, so long as the Director notifies the office which created the IDP.
 (3)Blank formsThe Director may print additional copies of approved Government forms for sale to the public under the sales program.
									(c)Resale by commercial vendors
 (1)Authorization of resaleAs part of the sales program, the Director of the Government Publishing Office may authorize the resale of IDPs by book dealers and other commercial vendors, under such terms and conditions as the Director may establish.
 (2)No effect on public accessNothing in paragraph (1) may be construed to remove any IDP which is subject to resale under such paragraph (including the original text and the underlying data) from the public domain, or to waive any requirement that the IDP be available for no-fee public access under any other subchapter of this chapter.
									1752.Determination of costs of products
 (a)Operation of program on self-Sustaining basisTo the greatest extent feasible, the Director of the Government Publishing Office shall operate the sales program under this subchapter on a self-sustaining basis, so that the prices of the information dissemination products sold will cover the cost of procurement or production, dissemination, and other appropriate costs associated with the program as determined by the Director, including the offering of sales discounts.
 (b)Special rule for Federal Depository Library ProgramThe Director of the Government Publishing Office shall ensure that any IDP (regardless of form or format) which is made available for sale under the sales program is offered to the Superintendent of Documents for purposes of this chapter at no greater than the applicable price described in subsection (a)(2) of section 1722.
								1753.Inventory
 (a)Annual inventoryThe Director of the Government Publishing Office shall conduct an inventory of the sales program under this subchapter each fiscal year and use the results of the inventory to determine stock levels necessary for the next year.
 (b)Destruction or remaindering of inventoryPrior to destroying or remaindering any inventory of IDPs, the Director of the Government Publishing Office shall first offer the inventory at no cost to—
 (1)the Superintendent of Documents for purposes of the other subchapters of this chapter; and (2)if the Superintendent rejects the offer, the office which created the IDPs.
									FOther Programs and Authorities
							1761.By-law distribution program
 (a)House of Representatives and SenateFor each fiscal year, the Superintendent shall deliver information dissemination products to the Clerk of the House of Representatives for use in the libraries of the House and to the Secretary of the Senate for use in the libraries of the Senate.
 (b)National Archives and Records AdministrationFor each fiscal year, the Superintendent shall deliver information dissemination products to the National Archives and Records Administration for use by the Archivist of the United States, including use by the Presidential Library established for the President during whose term the IDPs were produced, based on a determination made by the Archivist and the Superintendent jointly of the number of IDPs necessary for the use of the Archivist.
								(c)Foreign dissemination
 (1)United States legations and consulatesThe Superintendent may disseminate an information dissemination product to a legation or consulate of the United States only if the Secretary of State, by an order to be recorded in the State Department, determines that the dissemination is suitable for and required by the legation and consulate.
 (2)Foreign legationsThe Su­per­in­ten­dent may disseminate an information dissemination product to a foreign legation to the United States only upon request of the Secretary of State, and only in such number as the Secretary provides in the request. The Superintendent may disseminate an IDP to a foreign legation to the United States without cost only if the government of such legation furnishes copies of its printed and legislative documents to legations of the United States.
									(d)Library of Congress and Congressional Research Service
 (1)Library of CongressFor each fiscal year, the Superintendent shall furnish to the Library of Congress a number of full and partial sets of information dissemination products in a timely manner, based on a determination made by the Librarian of Congress and transmitted to the Superintendent of the number of sets necessary for the Library to provide services to Congress and to maintain its collections for such fiscal year.
 (2)Congressional Research ServiceFor each fiscal year, the Superintendent shall furnish to the Congressional Research Service a number of full and partial sets of information dissemination products in a timely manner, based on a determination made by the Director of the Congressional Research Service and transmitted to the Superintendent of the number of sets necessary to provide services to Congress for such fiscal year. The Director shall make a payment for the costs incurred by the Superintendent in furnishing IDPs under this paragraph, and for the related costs of carrying out this paragraph, based on the incremental costs of printing, using funds appropriated to the Director for such purpose.
									1762.International Exchange Service Program
 (a)Dissemination through Librarian of CongressFor each fiscal year, the Superintendent shall furnish a number of full and partial sets of information dissemination products in a timely manner to the Library of Congress to enable the Librarian of Congress to meet the requirements of international exchange service programs for such fiscal year, based on a determination made by the Librarian of Congress and transmitted to the Superintendent of the number of sets necessary for such purpose. The costs of carrying out this subsection shall be charged to appropriations provided for the Superintendent for purposes of this subsection.
 (b)International exchange service programs describedIn this section, an international exchange service program is any program to fully carry into effect the convention concluded at Brussels on March 15, 1886, and proclaimed by the President of the United States on January 15, 1889, and all subsequent bilateral and multilateral treaties and agreements under which copies of Government publications are provided for distribution to foreign governments which agree, as indicated by the Librarian of Congress, to send to the United States similar publications of their governments for delivery to the Library of Congress.
 1763.Acceptance of giftsThe Director of the Government Publishing Office may accept and use gifts and bequests of property (both real and personal) and services in support of the Superintendent’s responsibilities under this chapter.
							1764.Authorities of Director of the Government Publishing Office
 (a)Plenary authority To promote public access to productsConsistent with this chapter and other applicable laws, the Director of the Government Publishing Office may take such measures as the Director considers necessary to ensure the timely dissemination of information dissemination products to the public and to expand and improve the maintenance of permanent public access to such products.
								(b)Regulations
 (1)In generalThe Director of the Government Publishing Office may promulgate such regulations as the Director considers necessary to carry out any subchapter of this chapter on behalf of the Superintendent of Documents, in accordance with the requirements of this section.
 (2)Application of administrative proceduresThe promulgation of regulations by the Director pursuant to this subsection shall be subject to the following laws:
 (A)Section 553 of title 5 (relating to notice and comment requirements for agency rule making). (B)Chapter 7 of title 5 (relating to judicial review of agency actions).
 (3)Mandatory reviewThree years after the promulgation of any regulation pursuant to this subsection and every 3 years thereafter, the Director shall conduct a review of the regulation to determine whether or not the regulation should be updated or repealed.
 (4)Permanent retention; public accessibilityThe Director shall ensure that any regulation promulgated pursuant to this subsection is retained permanently in the records of the Government Publishing Office and is fully accessible to the public.
 1765.Source of funds used to carry out programs and activitiesThe costs of carrying out any programs and activities under this chapter shall be paid solely from a separate appropriation made for the activities of the Superintendent of Documents (or from gifts and bequests accepted under section 1763.
							1766.Congressional oversight
 (a)ReportsNot later than 45 days after the first 6 months of each fiscal year, and not later than 45 days after the next 6 months of each fiscal year, the Director of the Government Publishing Office shall submit to the Joint Committee on Printing a report on the activities of the Superintendent of Documents during the previous 6 months, and shall include in the report the following information:
 (1)Gifts accepted by the Director under section 1763, including the donor, the amount, and the disposition.
 (2)Actions taken to ensure the protection of the privacy of users of information dissemination products.
 (3)The status of the Depository Library Program under subchapter D. (4)The status of any pending rules or regulations proposed under this chapter.
 (5)Notifications received by the Superintendent of Documents under section 1723(a). (6)Any information dissemination products replaced or recalled under section 1727 from the national collection established under subchapter B.
 (b)Posting for no-Fee public accessAt the time of submitting a report under subsection (a) to the Joint Committee on Printing, the Director of the Government Publishing Office shall post an electronic version of the report on the Government Publishing Office’s official website for no-fee public access..
			(b)Conforming amendments to title 44, United States Code
				(1)Distribution of Congressional documents for Library of Congress and international exchange service
 programsSection 701 of title 44, United States Code, is amended— (A)in subsection (b), by striking ten copies, as provided by section 1718 of this title each place it appears and inserting the number of copies determined in accordance with section 1761(d) of this title; and
 (B)in subsection (c), by striking not to exceed one hundred and fifty copies, as provided by section 1718 of this title and inserting the number of copies determined in accordance with section 1761(d) of this title; and (C)in subsection (c), by striking as provided by sections 1718 and 1719 of this title and inserting as determined in accordance with sections 1761(d) and 1762 of this title.
 (2)Distribution of Congressional Record for Library of Congress and international exchange programsSection 906 of such title is amended by striking as provided by sections 1718 and 1719 of this title, not to exceed one hundred and forty-five copies of the daily, five semimonthly copies, and one hundred and fifty bound copies and inserting the number of copies determined in accordance with sections 1761(d) and 1762 of this title.
 (3)Preparation of Federal Register and Code of Federal RegulationsThe last sentence of section 1504 of such title is amended by striking by sections 1705 and 1708 of this title and inserting by subchapter E of chapter 17 of this title. (4)Other conforming amendmentsTitle 44, United States Code, is further amended by striking chapters 19 and 41.
 (c)Clerical amendmentsThe table of chapters for title 44, United States Code, is amended— (1)by striking the item relating to chapter 17 and inserting the following:
					
						
							CHAPTER 17—No-Fee Public Access to Government Information;
 and(2)by striking the items relating to chapters 19 and 41. 3.Transition (a)Treatment of individual currently holding position of Superintendent of Documents (1)Permitting individual to serve on interim basisFor purposes of title 44, United States Code, as amended by this Act, any individual who holds the position of Superintendent of Documents as of the effective date of this Act shall be deemed to meet the qualifications for such position under such title, and shall be permitted to remain in that position after the effective date of this Act until the Director of the Government Publishing Office appoints an individual to serve as the Superintendent of Documents under section 1702 of such title, as amended by this Act. Nothing in this paragraph shall be construed to prohibit the Director from appointing such an individual as the Superintendent of Documents under section 1702 of such title, as amended by this Act.
 (2)Special rule on compensationIf an individual described in paragraph (1) serves as Superintendent of Documents pursuant to the authority of such paragraph after the effective date of this Act, the individual shall receive compensation for such service after such date at the same annual rate of compensation the individual received as of the effective date of this Act. If the Director of the Government Publishing Office appoints the individual to serve as Superintendent of Documents under section 1702 of title 44, United States Code, as amended by this Act, the individual shall be compensated in accordance with such section.
 (b)Transition for existing Depository LibrariesFor purposes of chapter 17 of title 44, United States Code, as amended by this Act— (1)each institution which, as of the effective date of this Act, is designated as a depository library under chapter 19 of such title (as in effect prior to such date) shall be deemed to have been designated as a Federal Depository Library under chapter 17 of such title on the effective date of this Act;
 (2)each institution which, as of the effective of this Act, is designated as a selective depository library under chapter 19 of such title (as in effect prior to such date) shall be deemed to have been designated as a Selective Depository Library under chapter 17 of such title on the effective date of this Act; and
 (3)each institution which, as of the effective date of this Act, is serving a regional depository library under chapter 19 of such title (as in effect prior to such date) shall be deemed to have been designated as a Regional Depository Library under chapter 17 of such title on the effective date of this Act.
				4.GAO study and review of implementation of changes to rules governing public access to government
			 publications
 (a)StudyThe Comptroller General of the United States shall conduct a study on the implementation of chapter 17 of title 44, as amended by this Act. Such study shall include an analysis of—
 (1)the status of the implementation of such chapter; (2)the extent of compliance by offices of the Federal Government with the requirements of such chapter;
 (3)the effectiveness of such chapter at meeting the needs of the public and Federal Depository Libraries in providing public access to government information; and
 (4)other related issues determined appropriate by the Comptroller General. (b)ReportNot later than 3 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Joint Committee on Printing a report on the study conducted under subsection (a).
 5.Effective dateExcept as otherwise provided, this Act and the amendments made by this Act shall apply with respect to the first fiscal year which begins after the date of the enactment of this Act and each succeeding fiscal year.
		